Morton, C. J.
The plaintiff was a passenger upon the defendant’s railroad, having a ticket which entitled him to be carried *122from Boston to his home in Randolph. It appeared at the trial that he was drunk and disorderly, using indecent language, to the annoyance of the other passengers; that he was requested to be quiet and refused; and thereupon the officers of the defendant, who were also railroad police officers, not intending to arrest him, but to remove him, so as to protect the other passengers from annoyance, removed him from the cars to the platform of the depot at an intermediate station, and carried him along the platform to the baggage car, which was the third car forward of the car in which he had been riding, rising only reasonable force; and that he rode in the baggage car to Holbrook, a station near his home in Randolph, without attempting or expressing any desire to leave the train.
It is clear that, under these circumstances, it was the right and duty of the defendant’s officers to protect the other passengers by removing the plaintiff from the car in which he was riding. Vinton v. Middlesex Railroad, 11 Allen, 304. They might have left him at the place where he was removed, and if, after being removed, he had demanded to be released, or had refused to enter the baggage car, it would present a different question; but he did neither, and the act of putting him in the baggage car was done in kindness to him, for the purpose of carrying him to his home, which the jury may well have found to have been reasonable and proper, and not to have been an assault or imprisonment.
The principal contention of the plaintiff is, that they had no right to remove him except by arresting him under § 18, c. 103, of the Public Statutes. This statute, which provides that railroad police officers may arrest a noisy or disorderly passenger without a warrant, and remove him to the baggage or other suitable car, and confine him there until the train arrives at some station where such passenger can be placed in charge of an officer, who shall take him to a place of lawful detention, was intended to confer additional powers upon officers of the railroad who are appointed railroad police officers, and not to take away the common law right of the railroad corporation, by its servants or agents, to remove a passenger who is noisy and disorderly to the annoyance of the other passengers. Beckwith v. Cheshire Railroad, 143 Mass. 68.
*123In the case at bar, the court properly refused to instruct the jury, as requested by the plaintiff, that the defendant had no legal right to remove the plaintiff in the manner set out in the evidence. And the instructions given were sufficiently favorable to the plaintiff. Exceptions overruled.